                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TIFFANY CROSS, et al.,                             Case No. 18-cv-06097-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER RE JOINT DISCOVERY
                                   9             v.                                         LETTER OF NOVEMBER 30, 2018
                                  10     CITY AND COUNTY OF SAN                             Docket No. 32
                                         FRANCISCO, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the parties’ joint discovery letter of November 30, 2018.

                                  14   Plaintiffs’ request for permission to conduct early discovery (i.e., in advance of the Rule 26(f)

                                  15   conference is GRANTED.

                                  16          There is good cause for the early discovery. Plaintiffs need to know which officers were

                                  17   involved with OSS and what their roles were as they decide whether and whom to name as

                                  18   additional defendants. See Third Degree Films v. Doe, No. C 11-02768 LB, 2011 U.S. Dist.

                                  19   LEXIS 128030, at *3 (N.D. Cal. Nov. 4, 2011) (“A court may authorize early discovery before the

                                  20   Rule 26(f) conference for the parties’ and witnesses’ convenience and in the interests of justice.

                                  21   Courts within the Ninth Circuit generally consider whether a plaintiff has shown ‘good cause’ for

                                  22   the early discovery.”); Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal.

                                  23   2002) (noting that “[g]ood cause may be found where the need for expedited discovery, in

                                  24   consideration of the administration of justice, outweighs the prejudice to the responding party”).

                                  25   Moreover, Defendants’ own claim that information is not readily accessible (thus potentially

                                  26   slowing production) and could be more difficult to locate given the passage of time, if anything,

                                  27   militates in favor of early production.

                                  28          Defendants’ arguments in opposition to the early discovery are unavailing. For example,
                                   1   Defendants suggest that early discovery should not be permitted because they intend to file a

                                   2   motion to dismiss and Plaintiffs could not survive that motion. See Letter at 4 (arguing that the

                                   3   complaint was not timely filed). But Defendants have not adequately shown a strong likelihood of

                                   4   prevailing on any such motion so as to warrant staying discovery.

                                   5           Defendants also argue that Plaintiffs’ proposed discovery is overbroad and vague and does

                                   6   not “target” the identity of the officers involved. The objection based on vagueness clearly lacks

                                   7   merit. The objection based on overbreadth also lacks merit; the gist of the discovery is the identity

                                   8   of the officers involved and the roles they played. See also Fed. R. Civ. P. 26(b)(1) (providing

                                   9   that “[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to any

                                  10   party’s claim or defense and proportional to the needs of the case, considering [inter alia] the

                                  11   importance of the issues at stake in the action, . . . the parties’ relative access to relevant

                                  12   information, . . . [and] the importance of the discovery in resolving the issues”).
Northern District of California
 United States District Court




                                  13           Defendants further contend that Plaintiffs already have information about the identity of

                                  14   officers from the criminal case. Putting aside the irony that Defendants are simultaneously

                                  15   arguing that it would be difficult for them to assemble and produce information in their own

                                  16   possession while Plaintiffs assertedly have better access to such information, the Court notes that

                                  17   there is no indication that the information Plaintiffs have is complete (both in terms of identities

                                  18   and roles played). Moreover, the accuracy of Plaintiffs’ information could be contested, and

                                  19   therefore Plaintiffs have an interest in obtaining the information from Defendants specifically.

                                  20   ///

                                  21   ///

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                           2
                                   1          Finally, Defendants maintain that collecting the information sought will impose a burden.

                                   2   However, Defendants have made an insufficient showing of undue burden, particularly in light of

                                   3   the Rule 26(b)(1) considerations. See, e.g., Bird v. Wells Fargo Bank, No. 1:16-cv-01130-DAD-

                                   4   EPG, 2017 U.S. Dist. LEXIS 49675, at *12 (E.D. Cal. Mar. 31, 2017) (“When objecting on the

                                   5   basis that a discovery request is overly burdensome, the objecting party must affirmatively support

                                   6   its objection with compelling proof in the form evidentiary declarations or other evidence

                                   7   specifically describing the burden.”).

                                   8          This order disposes of Docket No. 32.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: December 5, 2018
Northern District of California
 United States District Court




                                  13

                                  14                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
